801 So. 2d 212 (2001)
David Ezra JACKSON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-3529.
District Court of Appeal of Florida, Second District.
December 5, 2001.
*213 SILBERMAN, Judge.
David Ezra Jackson appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Jackson alleges that the trial court erred in designating him as a sexual predator because he does not qualify for such treatment due to the date of his prior offense. The trial court correctly denied this claim because it may not be raised pursuant to either rule 3.800 or 3.850. See Angell v. State, 712 So. 2d 1132 (Fla. 2d DCA 1998). We therefore affirm.
As in Angell, our affirmance is without prejudice to Jackson's right to pursue any available civil remedies. See id. Although not raised by Jackson, we note that Jackson may have been convicted of failure to register based upon the allegedly erroneous sexual predator designation. Our affirmance is therefore also without prejudice to any right Jackson may have to challenge his conviction by seeking relief pursuant to rule 3.850.
Affirmed.
ALTENBERND, A.C.J., and NORTHCUTT, J., Concur.